Exhibit q (ii) POWER OF ATTORNEY STATE OF:TEXAS COUNTY OF:BEXAR Know all men by these presents that the undersigned Trustee of USAA MUTUAL FUNDS TRUST, a Delaware statutory trust, (the Trust), constitutes and appoints Adym Rygmyr and R. Matthew Freund, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place, and stead, in any and all capacities to sign registration statements in his capacity as a Trustee of the Trust on any form or forms filed under the Securities Act of 1933 and the Investment Company Act of 1940 and any and all amendments thereto, with all exhibits, instruments, and other documents necessary or appropriate in connection therewith and to file them with the Securities and Exchange Commission or any other regulatory authority as may be necessary or desirable, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. /S/ PATRICK BANNIGANDate: September 27, 2012 Patrick Bannigan Trustee On this 27th day of September, 2012, before me, Cherie Black, the undersigned Notary Public, personally appeared Patrick Bannigan, known to me to be the person whose name is subscribed to the above Power of Attorney, and acknowledged that he executed it. WITNESS my hand and official seal My Commission Expires: /S/ CHERIE BLACK Notary Public 08/21/2013State of Texas Cherie L. Black Notary Public State of Texas My Comm. Exp. 08/21/2013
